Exhibit 10.3
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT is made and entered into as of this 1st day
of July, 2010 by and between Newmarket Administrative Services, Inc., a Delaware
corporation (the “Company”), and John J. Gauthier (“Employee”).
W I T N E S S E T H:
          WHEREAS, the Company desires to employ Employee and to enter into an
agreement embodying the terms of such employment (this “Agreement”) and Employee
desires to enter into this Agreement and to accept such employment, subject to
the terms and provisions of this Agreement;
          NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:
               Section 1. Definitions.
          (a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment; (ii) any unpaid
or unreimbursed expenses incurred in accordance with Company policy, including
amounts due under Section 7 hereof, to the extent incurred prior to termination
of employment; (iii) any benefits provided under the Company’s employee benefit
plans upon a termination of employment, in accordance with the terms therein,
including rights to equity in Holdings pursuant to any plan or grant; and
(iv) rights to indemnification by virtue of Employee’s position as an officer or
director of the Company or any other member of the Company Group and the
benefits under any directors’ and officers’ liability insurance policy
maintained by the Company, in accordance with its terms thereof.
          (b) “Agreement” shall have the meaning set forth in the recitals
hereto.
          (c) “Annual Bonus” shall have the meaning set forth in Section 4(b)
below.
          (d) “Base Salary” shall mean the salary provided for in Section 4(a)
or any increased salary granted to Employee pursuant to Section 4(a) below.
          (e) “Board” shall mean the Board of Directors of the Company.
          (f) “Cause” shall mean (i) Employee’s willful failure (except where
due to physical or mental incapacity), willful neglect or willful refusal to
substantially perform his duties; (ii) any willful or intentional act of
Employee with regard to any member of the Company Group that has the effect of
injuring the reputation or business of any member of the Company Group in a
material manner; (iii) Employee’s conviction of, or plea of guilty or nolo
contendere to, the commission of a criminal act that would constitute a felony
in the United States; (iv) the commission by Employee of an act of fraud,
embezzlement or material dishonesty against any member of the Company Group
(other than a good faith expense account dispute); or (v) Employee’s breach of
any material provision of this Agreement.

 



--------------------------------------------------------------------------------



 



          (g) “Change in Control” shall mean and be deemed to occur if (i) any
“person” (as such term is defined in Section 3(a)(9) and as used in Sections
13(d) and 14(d) of the Exchange Act), excluding any member of the Company Group,
a trustee or any fiduciary holding securities under an employee benefit plan of
any member of the Company Group, an underwriter temporarily holding Holdings’
securities pursuant to an offering of such securities or a corporation owned,
directly or indirectly, by shareholders of Holdings in substantially the same
proportion as their ownership of Holdings, is or becomes the “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of Holdings representing 50% or more of the combined voting power of
Holdings’ then outstanding securities (“Voting Securities”); (ii) during any
period of not more than two years, individuals who constitute the Board of
Directors of Holdings as of the beginning of the period and any new director
(other than a director designated by a person who has entered into an agreement
with Holdings to effect a transaction described in clause (i) or (iii) of this
sentence) whose election by the Board of Directors of Holdings or nomination for
election by Holdings’ shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at such
time or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; (iii) the shareholders of
Holdings approve a merger, consolidation, amalgamation or reorganization or a
court of competent jurisdiction approves a scheme of arrangement of Holdings,
other than a merger, consolidation, amalgamation, reorganization or scheme of
arrangement which would result in the Voting Securities of Holdings outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 50% of the combined voting power of the Voting Securities of
Holdings or such surviving entity outstanding immediately after such merger,
consolidation, amalgamation, reorganization or scheme of arrangement; or
(iv) the shareholders of Holdings approve a plan of complete liquidation of
Holdings or any agreement for the sale or disposition by Holdings of all or
substantially all of its assets.
          (h) “Code” shall mean the United States Internal Revenue Code of 1986,
as amended.
          (i) “Commencement Date” shall mean July 1, 2010.
          (j) “Company” shall have the meaning set forth in the preamble hereto.
          (k) “Company Group” means Holdings together with any direct or
indirect subsidiary.
          (l) “Competitive Activities” shall mean any business activities in
which any member of the Company Group is engaged, or has committed plans to
engage, during the Term of Employment.
          (m) “Confidential Information” shall have the meaning set forth in
Section 9(a) below.
          (n) “Delay Period” shall have the meaning set forth in Section 16
below.
          (o) “Developments” shall have the meaning set forth in Section 9(e)
below.

-2-



--------------------------------------------------------------------------------



 



          (p) “Disability” shall mean any physical or mental disability or
infirmity that has prevented the performance of Employee’s duties in all
material respects for a period of one hundred eighty (180) consecutive calendar
days.
          (q) “Employee” shall have the meaning set forth in the preamble
hereto.
          (r) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (s) “Expiration Date” shall have the meaning set forth in Section 2
below.
          (t) “Good Reason” shall mean, without Employee’s written consent,
(i) an adverse change in Employee’s employment title; (ii) a material diminution
in Employee’s employment duties or responsibilities, or the assignment to
Employee of duties that are materially inconsistent with his position; (iii) any
reduction in Base Salary or target Annual Bonus opportunity; or (iv) any breach
by the Company of any material provision of this Agreement.
          (u) “Holdings” shall mean Allied World Assurance Company Holdings,
Ltd, a Bermuda corporation and the Company’s ultimate parent.
          (v) “Interfering Activities” shall mean (i) encouraging, soliciting or
inducing, or in any manner attempting to encourage, solicit or induce, any
Person employed by, as agent of, or a service provider to, any member of the
Company Group to terminate (or, in the case of an agent or service provider,
reduce) such Person’s employment, agency or service, as the case may be, with
any member of the Company Group; provided, that the foregoing shall not be
violated by general advertising not targeted at employees of any member of the
Company Group nor by serving as a reference upon an employee’s request with
regard to an entity with which Employee is not affiliated; or (ii) encouraging,
soliciting or inducing, or in any manner attempting to encourage, solicit or
induce any customer, supplier (including insurance brokers), licensee or other
business relation of any member of the Company Group to cease doing business
with or reduce the amount of business conducted with any member of the Company
Group, or in any way interfere with the relationship between any such customer,
supplier (including insurance brokers), licensee or business relation and any
member of the Company Group.
          (w) “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization or other form
of business entity.
          (x) “Non-Interference Period” shall mean the period commencing on the
Commencement Date and ending on the twenty-four (24) month anniversary of the
date of termination.
          (y) “Non-Compete Period” shall mean the period commencing on the
Commencement Date and:
          (i) in the case of Employee’s termination of employment hereunder by
the Company for Cause, ending on the date of such termination;

-3-



--------------------------------------------------------------------------------



 



          (ii) in the case of Employee’s termination of employment hereunder by
the Company without Cause or by Employee for Good Reason, ending on the
twenty-four (24) month anniversary of the date of such termination; or
          (iii) in the case of Employee’s termination of employment hereunder by
the Employee without Good Reason, upon the Expiration Date or as a result of his
Disability, ending on the date of such termination; provided, however, that the
Company may elect to extend the Non-Compete Period up to an additional twelve
(12) months following the date of such termination by providing Employee written
notice of such election within five (5) business days following such termination
specifying the applicable period of extension, in which case, the Company shall
be required to continue, through the end of the Non-Compete Period, as so
extended, (A) to pay Employee his Base Salary, in accordance with the Company’s
regular payroll practices, and (B) to provide participation under the Company’s
health and other insurance plans, or if such continued participation in is not
permissible, provide Employee with coverage that is economically equivalent to
Employee through alternative arrangements, or the cash value of such coverage,
in a manner that places the Employee in a net economic position that is at least
equivalent to the position in which the Employee would have been had such
alternative arrangements not been used by the Company; provided, however, that
if the cash value is paid to Employee, it shall be paid to Employee no later
than the date that is one day prior to two and one-half months following the end
of the Company’s fiscal year in which such termination occurs.
          (z) “Release Expiration Date” shall have the meaning set forth in
Section 8(g) below.
          (aa) “Severance Multiplier” shall mean an amount equal to two (2);
provided, however, if Employee’s termination occurs within the twelve (12) month
period following a Change in Control, the Severance Multiplier shall equal three
(3).
          (bb) “Severance Term” shall mean the period specified in
Section 8(d)(iii) below.
          (cc) “Term of Employment” shall mean the period specified in Section 2
below.

    Section 2. Acceptance and Term of Employment.

          The Company agrees to employ Employee and Employee agrees to serve the
Company on the terms and conditions set forth herein. The Term of Employment
shall commence on the Commencement Date and shall continue until the day prior
to the third (3rd) anniversary of the Commencement Date (the “Expiration Date”),
or if earlier, the day Employee is terminated as provided in Section 8 hereof.
In the event Employee continues in the employ of the Company following the
Expiration Date, the nature of Employee’s employment at the Company will be “at
will,” meaning that either the Company or Employee may terminate his employment
at any time, with or without notice, with or without Cause, and for any reason
or for

-4-



--------------------------------------------------------------------------------



 



no reason, and that none of the terms or provisions of this Agreement shall
continue to apply unless otherwise specifically provided for.
               Section 3. Position, Duties and Responsibilities; Place of
Performance.
          (a) During the Term of Employment, Employee shall be employed and
serve as Executive Vice President & Chief Investment Officer of the Company
(together with such other position or positions consistent with Employee’s title
as the Board or the officer of the Company to which Employee reports shall
specify from time to time) and shall have such duties typically associated with
such title. Subject to the foregoing, Employee also agrees to serve as an
officer and/or director of any other member of the Company Group, in each case
without additional compensation.
          (b) Subject to the terms and conditions set forth in this Agreement,
Employee shall devote his full business time, attention and efforts to the
performance of his duties under this Agreement and shall not engage in any other
business or occupation during the Term of Employment, including, without
limitation, any activity that (x) conflicts with the interests of any member of
the Company Group, (y) interferes with the proper and efficient performance of
his duties for the Company or (z) interferes with the exercise of his judgment
in the Company’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Company, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) subject to the terms and conditions set forth in
Section 9 hereof, managing his personal investments and affairs; provided,
however, that the activities set out in clauses (i), (ii) and (iii) shall be
limited by Employee so as not to materially interfere, individually or in the
aggregate, with the performance of his duties and responsibilities hereunder.
          (c) Employee’s principal place of employment shall be at the Company’s
Farmington, Connecticut office, although Employee understands and agrees that he
may be required to travel from time to time for business reasons.
               Section 4. Compensation.
          During the Term of Employment, Employee shall be entitled to the
following compensation:
          (a) Base Salary. Employee shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than $400,000, subject to increase, if any, as may be approved in writing
by the Company, but not to decrease from the then current Base Salary.
          (b) Annual Bonus. Employee shall be eligible for an annual incentive
bonus award determined by the Company in respect of each fiscal year during the
Term of Employment (the “Annual Bonus”). The Annual Bonus shall be earned and
payable in accordance with the terms of Holdings’ annual bonus plan as in effect
from time to time.

-5-



--------------------------------------------------------------------------------



 



          (c) Change in Control Acceleration. Notwithstanding any contrary terms
of any Holdings equity plan or other agreement pursuant to which equity-based
awards have been granted to Employee, upon the occurrence of a Change in
Control, all such equity-based awards shall fully vest immediately prior to such
Change in Control.
               Section 5. Employee Benefits.
          During the Term of Employment, Employee shall be entitled to
participate in health, insurance, retirement and other perquisites and benefits
generally provided to other senior executives of the Company that are made
available and as are in effect from time to time. Employee shall also be
entitled to the same number of holidays, vacation and sick days as are generally
allowed to senior executives of the Company in accordance with the Company
policy in effect from time to time. During the Term of Employment, Employee
shall also be entitled to reimbursement or payment of the cost of financial and
tax planning, such reimbursement not to exceed $10,000 per year.
               Section 6. “Key-Man” Insurance.
          At any time during the Term of Employment, the Company shall have the
right to insure the life of Employee for the sole benefit of the Company, in
such amounts, and with such terms, as it may determine. All premiums payable
thereon shall be the obligation of the Company. Employee shall have no interest
in any such policy, but agrees to reasonably cooperate with the Company in
taking out such insurance by submitting to physical examinations, supplying all
information reasonably required by the insurance company, and executing all
necessary documents, provided that no financial obligation or liability is
imposed on Employee by any such documents.
               Section 7. Reimbursement of Business Expenses.
          Employee is authorized to incur reasonable business expenses in
carrying out his duties and responsibilities under this Agreement and the
Company shall promptly reimburse him for all such reasonable business expenses
incurred in connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s policy, as in effect from time to
time.
               Section 8. Termination of Employment.
          (a) General. The Term of Employment shall terminate earlier than the
Expiration Date upon the earliest to occur of (i) Employee’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Employee with or without Good
Reason. Upon any termination of Employee’s employment for any reason, except as
may otherwise be requested by the Company in writing and agreed upon in writing
by Employee, Employee shall resign from any and all directorships, committee
memberships or any other positions Employee holds with any member of the Company
Group.
          (b) Termination due to Death or Disability. Employee’s employment
shall terminate automatically upon his death. The Company may terminate
Employee’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon

-6-



--------------------------------------------------------------------------------



 



Employee’s receipt of written notice of such termination. In the event
Employee’s employment is terminated due to his death or Disability, Employee or
his estate or his beneficiaries, as the case may be, shall be entitled to:
          (i) The Accrued Obligations;
          (ii) Any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date of such termination, such amount to be paid at
the same time it would otherwise be paid to Employee had no such termination
occurred, but in no event later than the date that is one day prior to two and
one-half months following the end of the Company’s fiscal year in which such
termination occurs;
          (iii) A pro rata Annual Bonus (determined using the target Annual
Bonus if such termination occurs during the fiscal year in which the
Commencement Date falls, and using the highest Annual Bonus paid or payable for
the two immediately prior fiscal years for terminations after the fiscal year in
which the Commencement Date falls) based on the number of days elapsed from the
commencement of such fiscal year through and including the date of such
termination, such amount to be paid within five (5) business days of such
termination; and
          (iv) Vesting, as of the date of such termination, in the number of
equity-based awards, if any, which would otherwise have vested during the one
(1) year period immediately following such termination (without regard to any
subsequent vesting events).
Except as set forth in this Section 8(b), following Employee’s termination by
reason of his death or Disability, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
          (c) Termination by the Company for Cause.
          (i) A termination for Cause shall not take effect unless the
provisions of this subsection (i) are complied with. Employee shall be given not
less than fifteen (15) days prior written notice by the Company of the intention
to terminate his employment for Cause, such notice to state in detail the
particular act or acts or failure or failures to act that constitute the grounds
on which the proposed termination for Cause is based. Employee shall have
fifteen (15) days after the date that such written notice has been given to
Employee in which to cure such act or acts or failure or failures to act, to the
extent such cure is possible. If he fails to cure such act or acts or failure or
failures to act, the termination shall be effective on the date immediately
following the expiration of the fifteen (15) day notice period. If cure is not
possible, the termination shall be effective on the date of receipt of such
notice by Employee. During any cure period provided hereunder, the Company may,
in its sole and absolute discretion, prohibit Employee from entering the
premises of any member of the Company Group or otherwise performing his duties
hereunder, and any such prohibition shall in no event constitute an event
pursuant to which Employee may terminate employment with Good Reason; provided,
however, that if cure is possible, and Employee can reasonably

-7-



--------------------------------------------------------------------------------



 



demonstrate to the Company that he desires to enter the premises of any member
of the Company Group or to otherwise perform his duties hereunder solely to
attempt to cure the act or acts or failure or failures to act that constitute
the grounds on which the proposed termination for Cause is based, Employee shall
be permitted to enter the premises of any member of the Company Group or
otherwise to perform his duties hereunder solely for the purposes of curing such
act or acts or failure or failures to act.
          (ii) In the event the Company terminates Employee’s employment for
Cause, he shall be entitled only to the Accrued Obligations. Following such
termination of Employee’s employment for Cause, except as set forth in this
Section 8(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.
          (d) Termination by the Company without Cause. The Company may
terminate Employee’s employment at any time without Cause, effective upon
Employee’s receipt of written notice of such termination. In the event
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability), Employee shall be entitled to:
          (i) The Accrued Obligations;
          (ii) Any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date of such termination, such amount to be paid at
the same time it would otherwise be paid to Employee had no such termination
occurred, but in no event later than the date that is one day prior to two and
one-half months following the end of the Company’s fiscal year in which such
termination occurs;
          (iii) An amount equal to the Severance Multiplier multiplied by the
sum of his then current Base Salary and Annual Bonus (determined using the
target Annual Bonus if such termination occurs during the fiscal year in which
the Commencement Date falls, and using the highest Annual Bonus paid or payable
for the two immediately prior fiscal years for terminations after the fiscal
year in which the Commencement Date falls), payable in substantially equal
monthly installments over the period commencing on the date of termination and
ending on the date that is one day prior to two and one-half months following
the end of the Company’s fiscal year in which such termination occurs (the
“Severance Term”);
          (iv) Continuation of participation under the Company’s health and
other insurance plans for a period of years equal to the Severance Multiplier,
or if such continued participation in is not permissible, provide Employee with
coverage that is economically equivalent to Employee through alternative
arrangements, or the cash value of such coverage, in a manner that places the
Employee in a net economic position that is at least equivalent to the position
in which the Employee would have been had such alternative arrangements not been
used by the Company; provided, however, that if the cash value is paid to
Employee, it shall be paid to Employee no later than the date that is one day
prior to two and one-half months following the end of the Company’s fiscal year
in which such termination occurs; and

-8-



--------------------------------------------------------------------------------



 



          (v) Vesting, as of the date of such termination, in the number of
equity-based awards, if any, which would otherwise have vested during the two
(2) year period immediately following such termination (without regard to any
subsequent vesting events).
Notwithstanding the foregoing, the payments and benefits described in
subsections (ii) through (iv) above shall immediately cease, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of Section 9 hereof.
          Following such termination of Employee’s employment by the Company
without Cause, except as set forth in this Section 8(d), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
In no event shall the expiration of the Term of Employment on the Expiration
Date constitute a termination without Cause hereunder.
          (e) Termination by Employee with Good Reason. Employee may terminate
his employment with Good Reason by providing the Company fifteen (15) days prior
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within ninety (90) days of the occurrence of such event. During
such fifteen (15) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the date immediately following the expiration of the fifteen
(15) day notice period, and Employee shall be entitled to the same payments and
benefits as provided in Section 8(d) above for a termination without Cause, it
being agreed that Employee’s right to any such payments and benefits shall be
subject to the same terms and conditions as described in Section 8(d) above.
Following such termination of Employee’s employment by Employee with Good
Reason, except as set forth in this Section 8(e), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.
          (f) Termination by Employee without Good Reason. Employee may
terminate his employment without Good Reason by providing the Company thirty
(30) days prior written notice of such termination. In the event of a
termination of employment by Employee under this Section 8(f), Employee shall be
entitled only to the Accrued Obligations. In the event of termination of
Employee’s employment under this Section 8(f), the Company may, in its sole and
absolute discretion, by written notice accelerate such date of termination and
still have it treated as a termination without Good Reason. Following such
termination of Employee’s employment by Employee without Good Reason, except as
set forth in this Section 8(f), and, if applicable, such additional compensation
and benefits described in Section 1(y)(iii), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.
          (g) Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit pursuant to subsections (d) or (e) of this Section 8, Employee shall
have executed a general release in favor of the Company and any other member of
the Company Group and related parties in the form as is reasonably required by
the Company, and any waiting periods contained in such release shall have
expired. Such release, if required by the Company, shall be delivered to

-9-



--------------------------------------------------------------------------------



 



Employee within twenty (20) business days following the termination of
Employee’s employment hereunder, and failure to deliver such release within such
twenty (20) business day period shall be deemed to constitute a waiver of such
requirement. Assuming delivery of the release by the Company, if Employee fails
to execute such release on or prior to the Release Expiration Date, Employee
shall not be entitled to any payments or benefits pursuant to (d) or (e) of this
Section 8 (other than the Accrued Obligations). Notwithstanding anything
contained in this subsection (g) to the contrary, in any case where the date of
termination and the last day of the applicable waiting period fall in two
separate taxable years, any payments required to be made to Employee that are
treated as deferred compensation for purposes of Section 409A of the Code shall
be made in the later taxable year at times provided by this Section 8. For
purposes of this Agreement, “Release Expiration Date” means the date which is
twenty-one (21) days following the date upon which the Company delivers to
Employee the release contemplated herein, or in the event that such termination
of employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date that is forty-five (45) days following such
delivery date.
               Section 9. Restrictive Covenants.
          Employee acknowledges and agrees that (A) the agreements and covenants
contained in this Section 9 are (i) reasonable and valid in geographical and
temporal scope and in all other respects, and (ii) essential to protect the
value of the business and assets of the Company Group; and (B) by his employment
with the Company, Employee will obtain knowledge, contacts, know-how, training
and experience and there is a substantial probability that such knowledge,
contacts, know-how, training and experience could be used to the substantial
advantage of a competitor of the Company Group and to the Company Group’s
substantial detriment.
          (a) Confidential Information. At any time during and after the end of
the Term of Employment, without the prior written consent of the Company, except
to the extent required by an order of a court having jurisdiction or under
subpoena from an appropriate government agency, in which event, Employee shall,
to the extent legally permitted, consult with the Company prior to responding to
any such order or subpoena, and except as he in good faith believes necessary or
desirable in the performance of his duties hereunder, Employee shall not
disclose to or use for the benefit of any third party any confidential or
proprietary trade secrets, customer lists, drawings, designs, information
regarding product development (including types of insurance products), marketing
plans, sales plans, management organization information, operating policies
(including underwriting policies and risk assessment policies) or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information (i) relating to any member of the
Company Group, or (ii) that any member of the Company Group may receive
belonging to suppliers, customers or others who do business with any member of
the Company Group (including insurance brokers) as a result of his position with
any member of the Company Group (collectively, “Confidential Information”).
Employee’s obligation under this Section 9(a) shall not apply to any information
that is publicly available or hereafter becomes publicly available, in each case
without the breach by Employee of this Section 9(a).

-10-



--------------------------------------------------------------------------------



 



          (b) Non-Competition. Employee covenants and agrees that during the
Non-Compete Period, with respect to Bermuda (including any province thereof),
any State of the United States of America or any other jurisdiction in which any
member of the Company Group engages (or has committed plans to engage) in
business during the Term of Employment, or, following termination of Employee’s
employment, was engaged in business (or had committed plans to engage) at the
time of such termination of employment, Employee shall not, directly or
indirectly, individually or jointly, own any interest in, operate, join, control
or participate as a partner, director, principal, officer, or agent of, enter
into the employment of, act as a consultant to, or perform any services for any
Person (other than any member of the Company Group), that engages in any
Competitive Activities. Notwithstanding anything herein to the contrary, this
Section 9(b) shall not prevent Employee from acquiring as an investment
securities representing not more than three percent (3%) of the outstanding
voting securities of any publicly-held corporation or from being a passive
investor in any mutual fund, hedge fund, private equity fund or similar pooled
account so long as Employee’s interest therein is less than three percent (3%)
and he has no role in selecting or managing investments thereof.
          (c) Non-Interference. During the Non-Interference Period, Employee
shall not, directly or indirectly, for his own account or for the account of any
other Person, engage in Interfering Activities.
          (d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of any member of the Company Group, and (ii) the documents and data of
any nature and in whatever medium of any member of the Company Group, and he
shall not take with him any such property, documents or data or any reproduction
thereof, or any documents containing or pertaining to any Confidential
Information.
          (e) Works for Hire. Employee agrees that the Company shall own all
right, title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registerable under copyright or
similar laws, which Employee may solely or jointly conceive or develop or reduce
to practice, or cause to be conceived or developed or reduced to practice during
the Term of Employment, whether or not during regular working hours, provided
they either (i) relate at the time of conception or development to the actual or
demonstrably proposed business or research and development activities of any
member of the Company Group; (ii) result from or relate to any work performed
for any member of the Company Group; or (iii) are developed through the use of
Confidential Information and/or Company resources or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”). Employee hereby assigns all right, title and interest in and to
any and all of these Developments to the Company. Employee agrees to assist the
Company, at the Company’s expense (but for no other consideration of any kind),
to further evidence, record and perfect such assignments, and to perfect,
obtain, maintain, enforce and defend any rights specified to be so owned or
assigned. Employee hereby irrevocably designates and appoints the Company and
its agents as attorneys-in-fact to act for and on Employee’s behalf to execute
and file any document and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
Employee. In addition, and not in contravention of any of the foregoing,
Employee acknowledges that all original works of authorship which are made by

-11-



--------------------------------------------------------------------------------



 



him (solely or jointly with others) within the scope of employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 USC Sec. 101) or any similar law or
regulation. To the extent allowed by law, this includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights.” To the extent Employee retains any such moral
rights under applicable law, Employee hereby waives such moral rights and
consents to any action consistent with the terms of this Agreement with respect
to such moral rights, in each case, to the full extent of such applicable law.
Employee will confirm any such waivers and consents from time to time as
requested by the Company.
          (f) Blue Pencil. If any court of competent jurisdiction shall at any
time deem the duration or the geographic scope of any of the provisions of this
Section 9 unenforceable, the other provisions of this Section 9 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to a permissible duration or
size.
               Section 10. Breach of Restrictive Covenants.
          Without limiting the remedies available to the Company, Employee
acknowledges that a breach of any of the covenants contained in Section 9 hereof
may result in material irreparable injury to the Company Group for which there
is no adequate remedy at law, that it will not be possible to measure damages
for such injuries precisely and that, in the event of such a breach or threat
thereof, the Company shall be entitled to obtain a temporary restraining order
and/or a preliminary or permanent injunction, without the posting of a bond or
the necessity of proving irreparable harm or injury as a result of such breach
or threatened breach of Section 9 hereof, restraining Employee from engaging in
activities prohibited by Section 9 hereof or such other relief as may be
required specifically to enforce any of the covenants in Section 9 hereof.
Notwithstanding any other provision to the contrary, the Non-Compete Period, in
the case of the covenants contained in Section 9(b), and the Non-Interference
Period, in the case of the covenants contained in Section 9(c), shall be tolled
during any period of violation of any of such covenants and during any other
period required for litigation during which the Company seeks to enforce such
covenants against Employee or another Person with whom Employee is affiliated if
it is ultimately determined that Employee was in breach of such covenants.
               Section 11. Representations and Warranties of Employee.
          Employee represents and warrants to the Company that:
          (a) Employee’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;
          (b) Employee has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and

-12-



--------------------------------------------------------------------------------



 



          (c) In connection with Employee’s employment with the Company, he will
not use any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.
               Section 12. Indemnification.
          Subject to the terms and conditions of the Articles or Certificate of
Incorporation and Bylaws of the Company (in each case, as in effect from time to
time), the Company agrees to indemnify and hold Employee harmless to the fullest
extent permitted by the laws of the United States, as in effect at the time of
the subject act or omission. In connection therewith, Employee shall be entitled
to the protection of any insurance policies which the Company elects to maintain
generally for the benefit of the Company’s directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by Employee in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company. This provision shall survive any termination of Employee’s employment
hereunder.
               Section 13. Taxes.
          The Company may withhold from any payments made under this Agreement
all applicable taxes, including, but not limited to, income, employment and
social insurance taxes, as shall be required by law.
               Section 14. No Mitigation or Set Off.
          Employee shall not be required to mitigate the amount of any payment
provided for pursuant to this Agreement by seeking other employment or otherwise
and the amount of any payment provided for pursuant to this Agreement shall not
be reduced by any compensation earned as a result of Employee’s other employment
or otherwise.
               Section 15. Successors and Assigns; No Third-Party Beneficiaries.
          (a) The Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company to, any purchaser of all or
substantially all of Holdings’ or the Company’s business or assets or any
successor to Holdings or the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise). Holdings or the Company will require, as
applicable, in a writing delivered to Employee, any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Holdings and the Company would be required to
perform it if no such purchase, succession or assignment had taken place. The
Company may make no other assignment of this Agreement or its obligations
hereunder.
          (b) Employee. Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee or other
designee or, if there be no such designee, to Employee’s estate.

-13-



--------------------------------------------------------------------------------



 



          (c) No Third-Party Beneficiaries. Except as otherwise set forth in
Section 8(b) or Section 15(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company and
Employee any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement.
               Section 16. Delay in Payment.
          Notwithstanding any provision in this Agreement to the contrary, but
taking into account Treas. Reg. 1.409A-1(b)(9)(iii), any payment of nonqualified
deferred compensation otherwise required to be made hereunder to Employee at any
date as a result of the termination of Employee’s employment shall be delayed
for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the earliest date
on which such payments can be made after the Delay Period, there shall be paid
to the Employee, in a single cash lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence.
Notwithstanding the foregoing, to the extent that the first sentence applies to
the provision of any ongoing health and other insurance plan benefits, Employee
shall pay the full cost for such health and other insurance plan benefits during
the Delay Period and the Company shall pay Employee an amount equal to the
amount of such premiums paid by Employee during the Delay Period within ten
(10) days after the end of the Delay Period.
               Section 17. Waiver and Amendments.
          Any waiver, alteration, amendment or modification of any of the terms
of this Agreement shall be valid only if made in writing and signed by each of
the parties hereto. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
               Section 18. Severability.
          If any covenants or such other provisions of this Agreement are found
to be invalid or unenforceable by a final determination of a court of competent
jurisdiction: (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
               Section 19. Governing Law.
          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE.

-14-



--------------------------------------------------------------------------------



 



               Section 20. Dispute Resolution.
          Any controversy arising out of or relating to this Agreement or the
breach hereof (other than claims for injunctive relief pursuant to Section 10
hereof) shall be settled by binding arbitration in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(before a single arbitrator) and judgment upon the award rendered may be entered
in any court having jurisdiction thereof. The costs of any such arbitration
proceedings shall be borne equally by the Company and Employee; provided,
however, that the arbitrator shall have the right to award to either party
reasonable attorneys’ fees and costs expended in the course of such arbitration
or enforcement of the awarded rendered thereunder. Any award made by such
arbitrator shall be final, binding and conclusive on the parties for all
purposes, and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.
               Section 21. Notices.
          (a) Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, with a copy sent to the General
Counsel of Holdings, and all notices or communications by the Company to
Employee may be given to Employee personally or may be mailed to Employee at
Employee’s last known address, as reflected in the Company’s records.
          (b) Any notice so addressed shall be deemed to be given: (i) if
delivered by hand, on the date of such delivery; (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing;
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.
               Section 22. Section Headings.
          The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof, affect the meaning or interpretation of this Agreement or of any term
or provision hereof.
               Section 23. Entire Agreement.
          This Agreement constitutes the entire understanding and agreement of
the parties hereto regarding the employment of Employee. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Agreement.

-15-



--------------------------------------------------------------------------------



 



               Section 24. Survival of Operative Sections.
          Upon any termination of Employee’s employment, the provisions of
Section 8 through Section 26 of this Agreement (together with any related
definitions set forth in Section 1 hereof) shall survive to the extent necessary
to give effect to the provisions thereof.
               Section 25. Currency.
          All sums of money expressed in this Agreement are in the lawful money
of the United States of America.
               Section 26. Counterparts.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.
[Signatures to appear on the following page.]

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

                  NEWMARKET ADMINISTRATIVE SERVICES, INC.    
 
           
 
  By:   /s/ Wesley D. Dupont    
 
                Name: Wesley D. Dupont         Title: VP & Secretary    
 
                EMPLOYEE    
 
           
 
  By:   /s/ John J. Gauthier    
 
     
 
John J. Gauthier    

-17-